                      UNITED STATES DISTRICT COURT

                              DISTRICT OF MAINE


 LINDA P.,                                 )
                                           )
                         PLAINTIFF         )
                                           )
 V.                                        )
                                           )       CIVIL NO. 2:19-CV-36-DBH
 NANCY A. BERRYHILL, ACTING                )
 COMMISSIONER, SOCIAL SECURITY             )
 ADMINISTRATION,                           )
                                           )
                         DEFENDANT         )


               ORDER AFFIRMING RECOMMENDED DECISION
                      OF THE MAGISTRATE JUDGE


      On April 5, 2019, the United States Magistrate Judge filed with the court,

with copies to the parties, his Order Granting Leave to Proceed In Forma Pauperis

and Recommended Dismissal of Case. The plaintiff filed an objection to the

Recommended Decision on April 11, 2019.          With her objection, the plaintiff

attaches a March 25, 2019, Social Security Administration Office of Hearings

Operations letter informing her that it will schedule a hearing and give her at

least 75 days’ notice. Pl.’s Objection, Attach. at 1 (ECF No. 13-1). She also states

that she called Social Security and was told the hearing should occur around

June 2019, and that when she receives the notice of the hearing date, she will

be entitled to see the evidence in her file. Pl.’s Objection at 4 (ECF No. 13).

Therefore, the Magistrate Judge’s conclusion remains accurate: the plaintiff has

not yet exhausted her administrative remedies and this Court does not yet have

jurisdiction to hear the merits of her case.
      I have reviewed and considered the Recommended Decision, together with

the entire record; I have made a de novo determination of all matters adjudicated

by the Recommended Decision; and, with the additional information I have

referred to, I concur with the recommendations of the United States Magistrate

Judge for the reasons set forth in the Recommended Decision and determine

that no further proceeding is necessary.

      It is therefore ORDERED that the Recommended Decision of the Magistrate

Judge is hereby ADOPTED. The plaintiff’s application to proceed in forma pauperis

is GRANTED and the plaintiff’s complaint is DISMISSED        WITHOUT PREJUDICE

pursuant to 28 U.S.C. § 1915(e)(2)(B) for failure to exhaust administrative

remedies.

      SO ORDERED.

      DATED THIS 18TH DAY OF APRIL, 2019

                                           /S/D. BROCK HORNBY
                                           D. BROCK HORNBY
                                           UNITED STATES DISTRICT JUDGE




                                                                               2
